Exhibit 10.4

 

EXECUTION VERSION

 

BRAEMAR

MUTUAL EXCLUSIVITY AGREEMENT

 

THIS BRAEMAR MUTUAL EXCLUSIVITY AGREEMENT (this “Agreement”) is entered as of
the 8th day of August 2018 by and among BRAEMAR HOSPITALITY LIMITED PARTNERSHIP,
a Delaware limited partnership (the “Partnership”), BRAEMAR HOTELS & RESORTS
INC., a Maryland corporation (the “REIT”), and PROJECT MANAGEMENT LLC, a
Maryland limited liability company (“Manager”).

 

THE PARTIES HERETO ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

 

A.                                    Prior to the date hereof, Remington
Lodging & Hospitality, LLC (“Remington L&H”) and/or its Affiliates has been
actively engaged in providing both project management and Project Related
Services for Hotel Properties and property management services.

 

B.                                    Manager plans to provide project
management and Project Related Services for Hotel Properties.

 

C.                                    The REIT has undertaken to acquire,
develop, invest in, or purchase Hotel Properties that meet the REIT’s Initial
Investment Guidelines.

 

D.                                    Prior to the date hereof, Remington L&H
was a party to that certain Ashford Prime Mutual Exclusivity Agreement, dated
November 19, 2013, by and among Remington L&H, Braemar Hospitality Limited
Partnership (formerly known as Ashford Hospitality Prime Limited Partnership)
and Braemar Hotels & Resorts Inc. (formerly known as Ashford Hospitality
Prime, Inc.) (the “Existing Agreement”).

 

E.                                     Concurrently with the execution of this
Agreement, Remington L&H and Manager are executing that certain PM Formation
Agreement, dated as of the date hereof, by and among Remington L&H, Manager and
certain other parties (the “PM Formation Agreement”), pursuant to which the
Project Management Business (within the meaning of the PM Formation Agreement)
conducted by Remington L&H and certain of its Affiliates is being transferred to
Manager.

 

F.                                      It is desired that the Existing
Agreement be split into this Agreement and a separate agreement with respect to
property management (without materially altering the collection terms thereof)
solely in order to effect the transfer of the Project Management Business to
Manager.

 

G.                                    In accordance with the foregoing, the REIT
Parties desire to benefit from the project management and Project Related
Services experience of Manager and have agreed to engage Manager in connection
with certain investment opportunities (subject to an Independent Director
Election); provided, Manager agrees to grant the REIT Parties a first right of
refusal with respect to any Manager Transaction that Manager sources or
identifies, meeting the Initial Investment Guidelines of the REIT Parties.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and promises of the
parties hereto, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Definitions.  All terms used in this
Agreement but not defined herein shall have the meanings as set forth on
Exhibit A attached hereto and incorporated herein for all purposes (applicable
to both the singular and plural forms of the terms defined).

 

2.                                      Term of Agreement.  This Agreement shall
be deemed to have commenced as of the November 19, 2013 and shall terminate ten
(10) years thereafter (the “Initial Term”), unless earlier terminated in whole
or in part (with respect to the Manager Exclusivity Rights or the REIT
Exclusivity Rights, or both, as applicable), due to (a) an Event of Default
under this Agreement and the non-defaulting party elects to terminate this
Agreement or (b) termination of the Master Project Management Agreement with
respect to all of the Hotel Properties covered thereby pursuant to an Event of
Default (as defined therein) applicable to all of the Hotel Properties then
covered by the Master Project Management Agreement as set forth in Section 19.02
thereof and the non-defaulting party thereunder elects in writing to terminate
this Agreement (the events in subparagraphs (a) through (b) herein each called,
a “Termination Event”).  Notwithstanding the foregoing, the Initial Term shall
automatically be extended at the expiration of the Initial Term (with respect to
the Manager Exclusivity Rights or the REIT Exclusivity Rights, or both, as
applicable), on the same terms and conditions contained herein, for each of
three (3) successive periods of seven (7) Fiscal Years each and one final period
of four (4) years; provided, however, that at the time of the expiration of the
Initial Term or extension term, as applicable, a Termination Event with respect
to the entirety of this Agreement does not then exist. The Initial Term as
extended by any extension terms, if any, shall herein be called the “Term.” 
Upon the occurrence of a Termination Event (except where such Termination Event
is due to an Event of Default by Manager under this Agreement), Manager shall be
entitled to receive the Reimbursement Amount payable under this Agreement. 
Subject to Section 8(b) below, upon termination of the entirety of this
Agreement, Manager and the REIT Parties shall have no further obligations to one
another pursuant to this Agreement, except for any indemnification obligations
contained herein, which shall survive such termination.  Any termination of this
Agreement in whole or in part shall not terminate any existing project
management agreements or any other agreements executed between the parties
hereto that are then continuing and in full force and effect.

 

3.                                      [Intentionally Omitted].

 

4.                                      REIT Exclusivity Rights.

 

(a)                                 Manager Transaction. If any of the Manager
Affiliates identifies an opportunity to develop and construct, acquire all or a
portion of, or invest in, a Hotel Property that meets the Initial Investment
Guidelines of the REIT (herein each called, a “Manager Transaction”), and to the
extent not inconsistent with Advisor’s duties under the Advisory Agreement,
Manager on behalf of itself and its Affiliates, hereby grants to the REIT
Parties the first right of refusal to purchase and assume such Manager
Transaction and agrees not to pursue any such opportunity (except as provided in
this Section 4) and acknowledges that each such opportunity will belong to the
REIT Parties (the “REIT Exclusivity Rights”).  The REIT Exclusivity Rights shall
not apply to any Excluded Manager Transactions or any investment in a Hotel
Property that does not meet

 

2

--------------------------------------------------------------------------------


 

the Initial Investment Guidelines of the REIT.  For the avoidance of doubt, the
REIT Exclusivity Rights shall be, with respect to opportunities that satisfy the
REIT’s Initial Investment Guidelines, superior to any exclusivity rights or
right of first refusal of Ashford Trust pursuant to the Ashford Trust Mutual
Exclusivity Agreement (the “Ashford Trust Exclusivity Rights”).

 

If the REIT materially modifies its Initial Investment Guidelines without the
written consent of Manager, which such consent may be withheld in its sole and
absolute discretion, Manager will have no obligation to present or offer a
Manager Transaction to the REIT Parties at any time thereafter pursuant to this
Agreement, regardless of any subsequent modifications by the REIT to its
Investment Guidelines.  For purposes hereof, a “material” modification of the
REIT’s Initial Investment Guidelines shall mean any modification of the Initial
Investment Guidelines which cause the REIT’s Investment Guidelines to be
competitive with Ashford Trust’s Investment Guidelines.  Instead, Manager shall
allocate such Manager Transaction in accordance with the terms and conditions of
the Advisory Agreement.  Notwithstanding the foregoing, if the REIT materially
modifies its Initial Investment Guidelines without the consent of Manager, the
Manager Exclusivity Rights provided herein shall remain in full force and
effect.

 

(b)                                 Manager Notice. In connection with each
Manager Transaction, and to the extent not otherwise presented by Advisor to the
REIT Parties in accordance with the terms of the Advisory Agreement, Manager on
behalf of the Manager Affiliates shall deliver to the REIT Parties, with a copy
to the Independent Directors, a written notice (the “Manager Notice”) in
reasonable detail sufficient to describe the material terms of the Manager
Transaction, including without limitation, as applicable, a description of the
nature of the transaction (acquisition, development, or other investment),
description and location of the asset, name of franchisor, inspection period,
timing for closing, earnest money requirements, closing costs, an accounting of
the Reimbursement Amount in reasonable detail, and to the extent available and
in the possession of Manager, copies of any letters of intent, purchase and sale
agreements, or development agreements, as applicable (the “REIT Transaction
Documents”).  Such Manager Notice shall be delivered to the REIT Parties (with a
copy to the Independent Directors), as soon as reasonably practical after the
opportunity of the Manager Transaction is identified for any of the Manager
Affiliates.

 

(c)                                  REIT ROFR.  The REIT Parties shall have the
right, through any of the REIT Affiliates, to accept or decline such Manager
Transaction offered pursuant to this Agreement (the “REIT ROFR”) by giving
written notice (the “REIT ROFR Notice”) to Manager at any time on or before ten
(10) business days from its receipt of a Manager Notice (the “REIT ROFR
Period”).

 

(d)                                 Acceptance of Manager Transaction.  Any
acceptance of the Manager Transaction offered pursuant to this Agreement by the
REIT Parties shall be in accordance with the following terms and conditions:

 

(i)                                     Upon delivery of a REIT ROFR Notice
accepting the Manager Transaction, the REIT Parties (through any of the REIT
Affiliates) shall assume (and the applicable Manager Affiliate shall assign) any
applicable REIT Transaction Documents containing materially the same terms and
conditions as set forth in the Manager Notice within ten (10) business days of
the receipt by Manager of the REIT ROFR Notice;

 

3

--------------------------------------------------------------------------------


 

(ii)                                  The REIT Parties (through any of the REIT
Affiliates) shall pay the Reimbursement Amount to the applicable Manager
Affiliate;

 

(iii)                               The REIT Parties (through any of the REIT
Affiliates) shall pursue the Manager Transaction in accordance with the
applicable REIT Transaction Documents with commercially reasonable diligence;
and

 

(iv)                              If the Manager Transaction involves the
construction, development, project management or the performance of Project
Related Services relating to a Hotel Property, the applicable REIT Affiliate
assuming the Manager Transaction shall engage Manager, and Manager agrees to
accept such engagement, to perform such services and execute the applicable
documents as described in Section 5(b) below, provided Independent Director
Disapproval has not been received.

 

(e)                                  Rejection or Lapse of REIT ROFR; Failure to
Close.  If the REIT Parties fail to deliver a REIT ROFR Notice within the REIT
ROFR Period or by REIT ROFR Notice reject or decline to purchase and assume the
Manager Transaction, or the applicable REIT Affiliate fails to timely prepare
and execute the proper REIT Transaction Documents with respect to the Manager
Transaction, then the REIT ROFR shall lapse.  The REIT Parties acknowledge that
if the REIT ROFR lapses, the applicable Manager Affiliate shall be entitled to
proceed with the Manager Transaction described in the Manager Notice on
materially the same terms and conditions as outlined therein within the time
period established therein and in accordance with the underlying REIT
Transaction Documents, subject to reasonable extensions of the closing date.  If
the terms and conditions of the Manager Transaction materially change, and to
the extent not otherwise presented by Advisor to the REIT Parties in accordance
with the terms of the Advisory Agreement, then Manager hereby grants (on behalf
of itself and the applicable Manager Affiliate) to the REIT Parties the
exclusive first right of refusal to purchase and assume the rights and
obligations of the applicable Manager Affiliate with respect to such Manager
Transaction on the changed terms and conditions and in connection therewith
shall deliver to the REIT Parties a new Manager Notice (subject to the same time
requirements for review and exercise as set forth in this Agreement).

 

(f)                                   Additional Information.  During the REIT
ROFR Period with respect to each Manager Transaction and the related Hotel
Property, Manager shall deliver to the REIT Parties upon the written request of
the REIT Parties, from time to time and to the extent available, (i) any and all
documents, correspondence and reports, including, without limitation, due
diligence information (including, property condition reports, surveys,
environmental reports), information and documents bearing on contracts,
litigation and such other matters, and title and lien information; (ii) any
notices of non-compliance with applicable laws bearing on such Hotel Property;
(iii) quarterly financial information with respect to such Hotel Property
showing hotel revenues and hotel operating expenses; and (iv) such other
information relating to the Hotel Property or the Manager Transaction as
reasonably requested by the REIT Parties.

 

(g)                                  No Additional Fees.  Reimbursement to
Manager of the Reimbursement Amount shall be the sole payment to the applicable
Manager Affiliate with regard to a Manager Transaction under this Agreement. 
Manager shall not receive any finder’s fee, brokerage fee, development fee, or
other commissions or compensation under this Agreement with regard to any
Manager Transaction.

 

4

--------------------------------------------------------------------------------


 

(h)                                 Advisory Agreement.  If Advisor presents a
Manager Transaction to REIT Parties in accordance with the terms and procedures
set forth in the Advisory Agreement, Manager shall be deemed to have satisfied
its obligations under this Section 4 with respect to such Manager Transaction;
provided, Manager shall be entitled to receive any Reimbursement Amount.

 

5.                                      Manager Exclusivity Rights.

 

(a)                                 REIT Transaction; REIT Notice.  If any of
the REIT Parties or their Affiliates subsidiaries acquires or invests in (i) a
Hotel Property or (ii) a Property for the purposes of development or
construction of a Hotel Property, and such REIT Parties or their Affiliates have
the right and/or control the right to direct the development and construction of
and/or capital improvements to or refurbishment of, or the provision of project
management or other services, such as purchasing, interior design, freight
management, or construction management for such Hotel Property or hotel
improvements (herein each called, a “REIT Transaction”), the REIT Parties hereby
agree (on behalf of themselves and the applicable REIT Affiliate) to engage
Manager or an Affiliate of Manager (so long as there has not been an Independent
Director Disapproval), to provide, and Manager agrees to then provide or cause
such Affiliate to provide, any such development and construction, capital
improvement, refurbishment, and/or project management or other such services in
connection with such REIT Transaction (the “Manager Exclusivity Rights”) and in
connection therewith shall deliver to Manager, a written notice (the “REIT
Notice”) which describes such REIT Transaction and the services to be provided
by Manager, including, the description and location of the asset, and the
development, construction or improvement timeline.  The REIT Parties may engage
a third party and not Manager or an Affiliate of Manager to provide any or all
of the foregoing services in connection with the REIT Transaction if the REIT
Transaction has received Independent Director Disapproval.

 

(b)                                 Manager Transaction Documents.

 

(i)                                     Master Project Management Agreement.  In
the event that a REIT Transaction (for which Manager has been engaged), relates
to the construction, renovations, improvements, refurbishments, or other
services, such as purchasing, interior design, freight management, or
construction management, to be undertaken with respect to such Hotel Property,
including the amount of any project or other project related service fees shall
be either pursuant to the terms and conditions of the Master Project Management
Agreement (and the Master Project Management Agreement shall be amended
accordingly to include such Hotel Property), or pursuant to a project management
agreement with Manager or an Affiliate of Manager substantially in form of the
Master Project Management Agreement.

 

(ii)                                  Development Agreement.  In the event that
a REIT Transaction relates to the development and construction of a Hotel
Property, then the terms and conditions of any such development and
construction, including the project oversight and developer management fees,
shall be pursuant to the terms set forth in that certain form of Development
Agreement attached hereto as Exhibit B.

 

6.                                      Excepted Transactions.  Notwithstanding
anything contained in this Agreement to the contrary, the REIT Parties’ rights
under Section 4 do not extend to the Excluded Manager

 

5

--------------------------------------------------------------------------------


 

Transactions and Manager’s rights under Section 4(d)(iv) or Section 5 do not
extend to the Excluded REIT Transactions.  Each party hereto agrees to give
written notice to the other party of any Excluded REIT Transaction or Excluded
Manager Transaction, as applicable, describing said transaction with reasonable
detail.

 

7.                                      Indemnity.

 

(a)                                 Manager’s Indemnity.  Except as set forth in
Section 7(b) below, Manager shall indemnify and hold the REIT Affiliates and
Advisor (and each of their respective agents, principals, shareholders,
partners, members, officers, directors, attorneys and employees) harmless from
and against all liabilities, losses, claims, damages, costs and expenses
(including, but not limited to, reasonable attorneys’ fees and expenses) that
may be incurred by or asserted against any such party and that arise from
(i) the fraud, willful misconduct or gross negligence of any of the Manager
Affiliates (other than any REIT Affiliate), (ii) the breach by the Manager
Affiliates of any provision of this Agreement, or (iii) the breach by the
Manager Affiliates of any Manager Transaction Documents first occurring prior to
the date of the assumption of same by any of the REIT Affiliates.  The REIT
Parties shall promptly provide Manager with written notice of any claim or suit
brought against any of them by a third party which might result in such
indemnification.

 

(b)                                 REIT Parties’ Indemnity.  Except as set
forth in Section 7(a) herein above, the REIT Parties shall indemnify and hold
the Manager Affiliates (and their respective agents, principals, shareholders,
partners, members, officers, directors, attorneys and employees) harmless from
and against all liabilities, losses, claims, damages, costs and expenses
(including, but not limited to, reasonable attorneys’ fees and expenses) that
may be incurred by or asserted against any such party and that arise from
(i) the fraud, willful misconduct or gross negligence of the REIT Affiliates
(other than any Manager Affiliate), or (ii) the breach by the REIT Affiliates of
any provision of this Agreement (other than any Manager Affiliate).  Manager
shall promptly provide the REIT Parties with written notice of any claim or suit
brought against any of them by a third party which might result in such
indemnification.

 

(c)                                  Indemnification Procedure.  Any party
obligated to indemnify the other party under this Agreement (the “Indemnifying
Party”) shall have the right, by written notice to the indemnified party, to
assume the defense of any claim with respect to which the indemnified party is
entitled to indemnification hereunder.  If the Indemnifying Party gives such
written notice, (i) such defense shall be conducted by counsel selected by the
Indemnifying Party and approved by the indemnified party, such approval not to
be unreasonably withheld or delayed (provided, however, that the indemnified
party’s approval shall not be required with respect to counsel designated by the
Indemnifying Party’s insurer); (ii) so long as the Indemnifying Party is
conducting such defense with reasonable diligence, the Indemnifying Party shall
have the right to control said defense and shall not be required to pay the fees
or disbursements of any counsel engaged by the indemnified party for services
rendered after the Indemnifying Party has given the written notice provided for
above to the indemnified party, except if there is a conflict of interest
between the parties with respect to such claim or defense; and (iii) the
Indemnifying Party shall have the right, without the consent of the indemnified
party, to settle such claim, provided that such settlement involves only the
payment of money, the Indemnifying Party pays all amounts due in connection with
or by reason of such settlement and, as part thereof, the indemnified party is

 

6

--------------------------------------------------------------------------------


 

unconditionally released from all liability in respect of such claim.  The
indemnified party shall have the right to participate in the defense of such
claim being defended by the Indemnifying Party at the expense of the indemnified
party, but the Indemnifying Party shall have the right to control such defense
(other than in the event of a conflict of interest between the parties with
respect to such claim or defense).  In no event shall (i) the indemnified party
settle any claim without the consent of the Indemnifying Party so long as the
Indemnifying Party is conducting the defense thereof in accordance with this
Agreement; or (ii) if a claim is covered by the Indemnifying Party’s liability
insurance, take or omit to take any action which would cause the insurer not to
defend such claim or to disclaim liability in respect thereof.

 

8.                                      Events of Default; Consequences;
Remedies.

 

(a)                                 Events of Default.  The following shall
constitute events of default (each an “Event of Default”):

 

(i)                                     The filing of a voluntary petition in
bankruptcy or insolvency or a petition for reorganization under any bankruptcy
law by Manager or any of the REIT Parties;

 

(ii)                                  The consent to any involuntary petition in
bankruptcy or the failure to vacate, within ninety (90) days from the date of
entry thereof, any order approving an involuntary petition by Manager or any of
the REIT Parties;

 

(iii)                               The entering of an order, judgment or decree
by any court of competent jurisdiction, on the application of a creditor,
adjudicating Manager or any of the REIT Parties as bankrupt or insolvent, or
approving a petition seeking reorganization or appointing a receiver, trustee,
or liquidator of all or a substantial part of such party’s assets, and such
order, judgment or decree continues unstayed and in effect for any period of
ninety (90) days or more;

 

(iv)                              The appointment of a receiver for all or any
substantial portion of the property of Manager or any of the REIT Parties;

 

(v)                                 The failure of any of the REIT Parties to
make any payment required to be made in accordance with the terms of this
Agreement within thirty (30) days after receipt of written notice from Manager
specifying said default with reasonable specificity as to when such payment is
due and payable; or

 

(vi)                              The failure of Manager or any of the REIT
Parties to perform, keep or fulfill any of the other covenants, undertakings,
obligations or conditions set forth in this Agreement, and the continuance of
such default for a period of thirty (30) days after written notice of said
failure; provided, however, if such default cannot be cured within such thirty
(30) day period and Manager or the REIT Parties, as the case may be, commences
to cure such default within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30) day
period shall be extended so long as it shall require Manager or the REIT
Parties, as the case may be, in the exercise of due diligence to cure such
default, it being agreed that no such extension shall be for a period in excess
of one hundred twenty (120) days.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Consequence of Default.  Upon the occurrence
of any Event of Default, the non-defaulting party may, at its election, give the
defaulting party written notice of intention to terminate this Agreement (after
the expiration of any applicable grace or cure period provided in
Section 8(a) above), and upon the expiration of thirty (30) days from the date
of such notice, this Agreement shall terminate and the non-defaulting party
shall be entitled to pursue any and all rights and remedies available, at law or
in equity, to the non-defaulting party under this Agreement (including any
indemnity obligations which shall survive this Agreement) or under applicable
law.

 

9.                                      Non-Solicitation. Upon the occurrence of
a Termination Event, and for a period of two years from the date of such
termination, the REIT (or any of its Affiliates) shall not solicit for
employment, employ or otherwise retain (directly or indirectly) any employee of
the Manager (or any of its Affiliates) without the prior written consent of
Manager, which consent may be granted, withheld or conditioned in Manager’s sole
and absolute discretion.

 

10.                               Miscellaneous.

 

(a)                                 Notices.  All notices and other
communications required or permitted hereunder shall be in writing, shall be
deemed duly given upon actual receipt and shall be delivered (i) in person,
(ii) by registered or certified mail (air mail if addressed to an address
outside of the country in which mailed), postage prepaid, return receipt
requested, or (iii) by facsimile or other generally accepted means of electronic
transmission (provided that a copy of any notice delivered pursuant to this
clause (iii) shall also be sent pursuant to clause (ii), addressed as follows
(or to such other addresses as may be specified by like notice to the other
parties):

 

To Manager:

Project Management LLC

 

c/o Ashford Hospitality Advisors LLC

 

14185 Dallas Parkway

 

Suite 1100

 

Dallas, Texas 75254

 

Attn: President

 

 

with a copy to:

Project Management LLC

 

c/o Ashford Hospitality Advisors LLC

 

14185 Dallas Parkway

 

Suite 1100

 

Dallas, Texas 75254

 

Attn:

Legal Department

 

 

To the REIT Parties:

Braemar Hotels & Resorts Inc.

 

Braemar Hospitality Limited Partnership

 

c/o Ashford Hospitality Advisors LLC

 

14185 Dallas Parkway

 

Suite 1100

 

Dallas, Texas 75254

 

Attn:

President

 

8

--------------------------------------------------------------------------------


 

with a copy to:

Braemar Hotels & Resorts Inc.

 

14185 Dallas Parkway

 

Suite 1100

 

Dallas, Texas 75254

 

Attn:

Legal Department

 

 

with a copy to:

Braemar Hotels & Resorts Inc.

 

14185 Dallas Parkway

 

Suite 1100

 

Dallas, Texas 75254

 

Attn:

Independent Directors

 

(b)                                 Amendments.  No amendment, modification or
supplement to this Agreement shall be binding on any of the parties hereto
unless it is in writing and signed by the parties in interest at the time of the
modification, and further provided any such modification is approved by a
majority of the Independent Directors.

 

(c)                                  Successors and Assigns.  Neither this
Agreement nor any rights or obligations hereunder shall be assignable by a party
to this Agreement without the prior, express written consent of each of the
other parties; provided, however, Manager shall have the right, without such
consent, to assign its interest in this Agreement to any Manager Affiliate
Entity.  This Agreement and all of the provisions hereof shall be binding upon
and inure to the benefit of the parties to this Agreement and their respective
successors and permitted assigns.

 

(d)                                 No Third-Party Beneficiaries.  This
Agreement is solely for the benefit of the parties to this Agreement and should
not be deemed to confer upon third parties any remedy, claim, liability,
reimbursement, claims or action or other right in excess of those existing
without reference to this Agreement.

 

(e)                                  Titles and Headings.  Titles and headings
to paragraphs and sections in this Agreement are inserted for the convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 

(f)                                   Maximum Legal Enforceability; Time of
Essence.  Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof.  Any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  Without prejudice to any rights or remedies otherwise available
to any party to this Agreement, each party hereto acknowledges that damages
would not be an adequate remedy for any breach of the provisions of this
Agreement and agrees that the obligations of the parties hereunder shall be
specifically enforceable.  Time shall be of the essence as to each and every
provision of this Agreement.

 

(g)                                  Further Assurances.  The parties to this
Agreement will execute and deliver or cause the execution and delivery of such
further instruments and documents and will take such other actions as any other
party to the Agreement may reasonably request in order to effectuate the purpose
of this Agreement and to carry out the terms hereof.

 

9

--------------------------------------------------------------------------------


 

(h)                                 Complete Agreement; Construction.  This
Agreement, and the other agreements and documents referred to herein, shall
constitute the entire agreement between the parties with respect to the subject
matter thereof and shall supersede all previous negotiations, commitments and
writings with respect to such subject matter.

 

(i)                                     Governing Law.  This Agreement and its
interpretation, validity and performance shall be governed by the laws of the
State of Texas, without regard to its conflicts of interest principles.  In the
event any court of law of appropriate judicial authority shall hold or declare
that the law of another jurisdiction is applicable, this Agreement shall remain
enforceable under the laws of the appropriate jurisdiction.

 

[Signature Pages to Follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

 

PARTNERSHIP:

 

 

 

BRAEMAR HOSPITALITY LIMITED

 

PARTNERSHIP, a Delaware limited partnership

 

 

 

By:

Braemar OP General Partner

 

 

LLC, a Delaware limited liability

 

 

company, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Deric Eubanks

 

 

 

Deric Eubanks

 

 

 

Chief Financial Officer

 

 

 

REIT:

 

 

 

BRAEMAR HOTELS & RESORTS INC., a Maryland
corporation

 

 

 

 

 

 

 

By:

/s/ Deric Eubanks

 

 

Deric Eubanks

 

 

Chief Financial Officer

 

[Signature page to Mutual Exclusivity Agreement]

 

--------------------------------------------------------------------------------


 

 

MANAGER:

 

 

 

PROJECT MANAGEMENT LLC, a Maryland
limited liability company

 

 

 

 

 

 

 

By:

Remington Holdings, L.P., its managing
member

 

 

 

 

 

By:

Remington Holdings GP, LLC, its general
partner

 

 

 

 

 

By:

/s/ Archie Bennett, Jr.

 

Name:

Archie Bennett, Jr.

 

Title:

Member

 

 

 

By:

/s/ Monty J. Bennett

 

Name:

Monty J. Bennett

 

Title:

Member

 

[Signature page to Mutual Exclusivity Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DEFINITIONS

 

“ADR” shall mean average daily rate and is calculated by dividing total number
of rooms sold in a given period.

 

“Advisor” shall mean Ashford Hospitality Advisors LLC, a Delaware limited
liability company, or any permitted successor or assign under the terms of the
Advisory Agreement.

 

“Advisory Agreement” shall mean that certain Fourth Amended and Restated
Advisory Agreement dated January 24, 2017, by and among the REIT, the
Partnership, Braemar TRS Corporation, Ashford, Inc. and the Advisor, as may be
amended, modified or supplemented.

 

“Affiliate” means with respect to a person, any person directly or indirectly
controlling, controlled by or under common control with such person.  The term
“person” means and includes any natural person, corporation, partnership,
association, limited liability company or any other legal entity.

 

“Ashford Trust” shall mean Ashford Hospitality Trust, Inc., a Maryland
corporation.

 

“Ashford Trust Exclusivity Rights” shall have the meaning as set forth in
Section 4(a).

 

“Ashford Trust’s Investment Guidelines” shall mean all segments of the
hospitality industry (including direct, joint venture and debt investments in
hotels, condo-hotels, time-shares and all other hospitality related assets),
with RevPAR criteria less than two (2) times the then current U.S. average
RevPAR.

 

“Ashford Trust Mutual Exclusivity Agreement” shall mean that certain Mutual
Exclusivity Agreement dated as of the date hereof, by and among Ashford Trust
OP, Ashford Trust, and Project Management LLC, as may be amended or modified.

 

“Ashford Trust OP” shall mean Ashford Hospitality Limited Partnership, a
Delaware limited partnership.

 

“Capital Improvement Budget” shall have the meaning given such term in the
Master Project Management Agreement.

 

“Change in Control” will be deemed to have taken place upon the occurrence of
any of the following events:

 

(i)                                     any “person” (as defined in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and as modified in Section 13(d) and 14(d) of the Exchange Act)
other than (A) the REIT or any of its subsidiaries, (B) any employee benefit
plan of the REIT or any of its subsidiaries, (C) any Remington Affiliate, (D) a
company owned, directly or indirectly, by stockholders of the REIT

 

--------------------------------------------------------------------------------


 

in substantially the same proportions as their ownership of the REIT, or (E) an
underwriter temporarily holding securities pursuant to an offering of such
securities, becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the REIT representing
35% or more of the shares of voting stock of the REIT then outstanding; or

 

(ii)                                  the consummation of any merger,
reorganization, business combination or consolidation of the REIT or one of its
subsidiaries with or into any other company, other than a merger,
reorganization, business combination or consolidation which would result in the
holders of the voting securities of the REIT outstanding immediately prior
thereto holding securities which represent immediately after such merger,
reorganization, business combination or consolidation more than 50% of the
combined voting power of the voting securities of the REIT or the surviving
company or the parent of such surviving company; or

 

(iii)                               the consummation of the sale or disposition
by the REIT of all or substantially all of the REIT’s assets, other than a sale
or disposition if the holders of the voting securities of the REIT outstanding
immediately prior thereto hold securities immediately thereafter which represent
more than 50% of the combined voting power of the voting securities of the
acquiror, or parent of the acquiror, of such assets; or the stockholders of the
REIT approve a plan of complete liquidation or dissolution of the REIT.

 

“Event of Default” shall have the meaning as set forth in Section 8.

 

“Excluded REIT Transactions” shall mean a REIT Transaction with respect to which
there has been an Independent Director Election.

 

“Excluded Manager Transactions” shall mean the following excluded transactions
of the Manager Affiliates:

 

(a)                                 Existing hotel investments made by one or
more of the Manager Affiliates with any of their Existing Investors;

 

(b)                                 Existing bona fide arm’s length third party
project management arrangements with parties other than the REIT Affiliates
pursuant to which one or more of the Manager Affiliates provide customary hotel
construction management, project management and other project related services;
and

 

(c)                                  Like-kind exchanges under Section 1031 of
the Internal Revenue Code of 1986, as amended, made by any of the Existing
Investors pursuant to contractual obligations existing as of the date of this
Agreement provided that Manager provides ten (10) days prior notice to the REIT
of said transaction.

 

(d)                                 Any Hotel Property investment that does not
satisfy the initial Investment Guidelines of the REIT Parties.

 

“Existing Investors” shall mean the existing joint venture partners, investors
or property owners of the Manager Affiliates as listed on Exhibit C attached
hereto.

 

--------------------------------------------------------------------------------


 

“Fiscal Year” shall mean the twelve (12) month calendar year ending December 31,
except that the first Fiscal Year and last Fiscal Year of the term of this
Agreement may not be full calendar years.

 

“Hotel” shall have the meaning given such term in the Master Project Management
Agreement.

 

“Hotel Property” means any Property that is used in whole or in part for hotel
purposes, including, without limitation, any motels, motor inns, or hotels and
the like (full service, select service, extended stay or otherwise), whether in
fee or leasehold, together with any improvements and fixtures now or hereafter
located thereon, all rights, privileges and easements appurtenant thereto, and
all tangible and intangible personal property used in connection therewith.

 

“Indemnifying Party” shall have the meaning as set forth in Section 7(c).

 

“Independent Director Disapproval” shall mean either of the following:

 

1)                                     The Independent Directors upon a
unanimous vote, have at any time elected not to engage Manager; or

 

2)                                     A majority of the Independent Directors
have elected not to engage Manager based upon a determination in their
reasonable business judgment that either:

 

A)                                   Special circumstances exist such that it
would be in the best interest of the REIT not to engage Manager with respect to
a particular Hotel Property; or

 

B)                                   Based on the prior performance of Manager,
another manager or developer could perform the project management, Project
Related Services or development duties in question materially better than
Manager for a particular Hotel Property.

 

“Independent Director Election” shall mean a choice by the Independent Directors
to exercise their Independent Director Disapproval rights.

 

“Independent Directors” shall mean those directors of the REIT who are
“independent” within the meaning of the rules of the New York Stock Exchange as
in effect on the date hereof.

 

“Initial Term” shall have the meaning as set forth in Section 2.

 

“Initial Investment Guidelines” shall mean the Investment Guidelines of the REIT
Parties as set forth in the Advisory Agreement as of the date thereof.

 

“Investment Guidelines” shall have the same meaning herein as given such term in
the Advisory Agreement.

 

“Manager” means Project Management LLC, a Maryland limited liability company.

 

--------------------------------------------------------------------------------


 

“Manager Affiliate” means Manager and its Affiliates.

 

“Manager Affiliate Entity” shall have the meaning given such term in the Master
Project Management Agreement.

 

“Manager Exclusivity Rights” shall have the meaning as set forth in
Section 5(a).

 

“Manager Notice” shall have the meaning as set forth in Section 4(b).

 

“Manager Transaction” shall have the meaning as set forth in Section 4(a).

 

“Manager Transaction Documents” shall have the meaning as set forth in
Section 5(b).

 

“Market Service Fees” shall have the meaning given such term in the Master
Project Management Agreement.

 

“Master Project Management Agreement” means that certain Braemar Master Project
Management Agreement of even date herewith executed between Manager and Tenant
(or its designees), as the owner in interest of the Hotel Properties subject of
such agreement, a copy of which is attached hereto as Exhibit D, or any other
project management agreement with Manager, or a subsidiary of Manager,
substantially in the form of the Master Project Management Agreement.

 

“Partnership” means Braemar Hospitality Limited Partnership, a Delaware limited
partnership.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity.

 

“Project Management Fee” shall have the meaning given such term in the Master
Project Management Agreement.

 

“Project Related Services” shall have the meaning given such term in the Master
Project Management Agreement.

 

“Property” means any real property or any interest therein.

 

“Reimbursement Amount” shall mean the total of all actual out of pocket and
third party costs and expenses paid by and to be reimbursed to the Manager
Affiliates that were necessary and/or appropriate in connection with the Manager
Transaction, including all earnest money deposits.  The Reimbursement Amount
shall be calculated by the Manager and set forth in a certificate delivered to
the REIT Parties and certified as true and correct by the Manager.  The
Reimbursement Amount shall not include any finder’s fee, brokerage fee,
development fee, or other compensation paid to the Manager Affiliates.

 

“REIT” means Braemar Hotels & Resorts Inc., a Maryland corporation.

 

“REIT Affiliate” shall mean the REIT Parties and their Affiliates.

 

--------------------------------------------------------------------------------


 

“REIT Exclusivity Rights” shall have the meaning as set forth in Section 4(a).

 

“REIT ROFR” shall have the meaning as described in Section 4(c).

 

“REIT ROFR Notice” shall have the meaning as described in Section 4(c).

 

“REIT ROFR Period” shall have the meaning as described in Section 4(c).

 

“REIT Parties” shall mean the REIT and the Partnership.

 

“REIT Transaction” shall have the meaning as set forth in Section 5(a).

 

“REIT Transaction Documents” shall have the meaning as set forth in
Section 4(b).

 

“Remington Affiliate” shall mean the Remington Holdings LP and its Affiliates.

 

“RevPAR” shall mean revenue per available room and is calculated by multiplying
ADR by the average daily occupancy.

 

“Tenant” shall mean shall mean “Lessee” as that term is defined in the Master
Project Management Agreement.

 

“Term” shall have the meaning as set forth in Section 2.

 

“Termination Event” shall have the meaning as set forth in Section 2.

 

--------------------------------------------------------------------------------